     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1 of 1302




DOSWASHINGTONSUP03632
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 2 of 1302




DOSWASHINGTONSUP03633
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 3 of 1302




DOSWASHINGTONSUP03634
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 4 of 1302




DOSWASHINGTONSUP03635
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 5 of 1302




DOSWASHINGTONSUP03636
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 6 of 1302




DOSWASHINGTONSUP03637
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 7 of 1302




DOSWASHINGTONSUP03638
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 8 of 1302




DOSWASHINGTONSUP03639
     Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 9 of 1302




DOSWASHINGTONSUP03640
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 10 of 1302




DOSWASHINGTONSUP03641
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 11 of 1302




DOSWASHINGTONSUP03642
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 12 of 1302




DOSWASHINGTONSUP03643
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 13 of 1302




DOSWASHINGTONSUP03644
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 14 of 1302




DOSWASHINGTONSUP03645
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 15 of 1302




DOSWASHINGTONSUP03646
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 16 of 1302




DOSWASHINGTONSUP03647
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 17 of 1302




DOSWASHINGTONSUP03648
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 18 of 1302




DOSWASHINGTONSUP03649
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 19 of 1302




DOSWASHINGTONSUP03650
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 20 of 1302




DOSWASHINGTONSUP03651
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 21 of 1302




DOSWASHINGTONSUP03652
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 22 of 1302




DOSWASHINGTONSUP03653
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 23 of 1302




DOSWASHINGTONSUP03654
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 24 of 1302




DOSWASHINGTONSUP03655
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 25 of 1302




DOSWASHINGTONSUP03656
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 26 of 1302




DOSWASHINGTONSUP03657
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 27 of 1302




DOSWASHINGTONSUP03658
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 28 of 1302




DOSWASHINGTONSUP03659
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 29 of 1302




DOSWASHINGTONSUP03660
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 30 of 1302




DOSWASHINGTONSUP03661
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 31 of 1302




DOSWASHINGTONSUP03662
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 32 of 1302




DOSWASHINGTONSUP03663
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 33 of 1302




DOSWASHINGTONSUP03664
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 34 of 1302




DOSWASHINGTONSUP03665
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 35 of 1302




DOSWASHINGTONSUP03666
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 36 of 1302




DOSWASHINGTONSUP03667
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 37 of 1302




DOSWASHINGTONSUP03668
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 38 of 1302




DOSWASHINGTONSUP03669
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 39 of 1302




DOSWASHINGTONSUP03670
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 40 of 1302




DOSWASHINGTONSUP03671
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 41 of 1302




DOSWASHINGTONSUP03672
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 42 of 1302




DOSWASHINGTONSUP03673
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 43 of 1302




DOSWASHINGTONSUP03674
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 44 of 1302




DOSWASHINGTONSUP03675
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 45 of 1302




DOSWASHINGTONSUP03676
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 46 of 1302




DOSWASHINGTONSUP03677
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 47 of 1302




DOSWASHINGTONSUP03678
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 48 of 1302




DOSWASHINGTONSUP03679
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 49 of 1302




DOSWASHINGTONSUP03680
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 50 of 1302




DOSWASHINGTONSUP03681
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 51 of 1302




DOSWASHINGTONSUP03682
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 52 of 1302




DOSWASHINGTONSUP03683
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 53 of 1302




DOSWASHINGTONSUP03684
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 54 of 1302




DOSWASHINGTONSUP03685
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 55 of 1302




DOSWASHINGTONSUP03686
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 56 of 1302




DOSWASHINGTONSUP03687
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 57 of 1302




DOSWASHINGTONSUP03688
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 58 of 1302




DOSWASHINGTONSUP03689
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 59 of 1302




DOSWASHINGTONSUP03690
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 60 of 1302




DOSWASHINGTONSUP03691
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 61 of 1302




DOSWASHINGTONSUP03692
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 62 of 1302




DOSWASHINGTONSUP03693
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 63 of 1302




DOSWASHINGTONSUP03694
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 64 of 1302




DOSWASHINGTONSUP03695
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 65 of 1302




DOSWASHINGTONSUP03696
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 66 of 1302




DOSWASHINGTONSUP03697
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 67 of 1302




DOSWASHINGTONSUP03698
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 68 of 1302




DOSWASHINGTONSUP03699
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 69 of 1302




DOSWASHINGTONSUP03700
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 70 of 1302




DOSWASHINGTONSUP03701
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 71 of 1302




DOSWASHINGTONSUP03702
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 72 of 1302




DOSWASHINGTONSUP03703
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 73 of 1302




DOSWASHINGTONSUP03704
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 74 of 1302




DOSWASHINGTONSUP03705
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 75 of 1302




DOSWASHINGTONSUP03706
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 76 of 1302




DOSWASHINGTONSUP03707
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 77 of 1302




DOSWASHINGTONSUP03708
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 78 of 1302




DOSWASHINGTONSUP03709
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 79 of 1302




DOSWASHINGTONSUP03710
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 80 of 1302




DOSWASHINGTONSUP03711
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 81 of 1302




DOSWASHINGTONSUP03712
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 82 of 1302




DOSWASHINGTONSUP03713
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 83 of 1302




DOSWASHINGTONSUP03714
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 84 of 1302




DOSWASHINGTONSUP03715
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 85 of 1302




DOSWASHINGTONSUP03716
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 86 of 1302




DOSWASHINGTONSUP03717
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 87 of 1302




DOSWASHINGTONSUP03718
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 88 of 1302




DOSWASHINGTONSUP03719
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 89 of 1302




DOSWASHINGTONSUP03720
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 90 of 1302




DOSWASHINGTONSUP03721
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 91 of 1302




DOSWASHINGTONSUP03722
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 92 of 1302




DOSWASHINGTONSUP03723
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 93 of 1302




DOSWASHINGTONSUP03724
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 94 of 1302




DOSWASHINGTONSUP03725
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 95 of 1302




DOSWASHINGTONSUP03726
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 96 of 1302




DOSWASHINGTONSUP03727
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 97 of 1302




DOSWASHINGTONSUP03728
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 98 of 1302




DOSWASHINGTONSUP03729
    Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 99 of 1302




DOSWASHINGTONSUP03730
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 100 of 1302




DOSWASHINGTONSUP03731
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 101 of 1302




DOSWASHINGTONSUP03732
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 102 of 1302




DOSWASHINGTONSUP03733
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 103 of 1302




DOSWASHINGTONSUP03734
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 104 of 1302




DOSWASHINGTONSUP03735
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 105 of 1302




DOSWASHINGTONSUP03736
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 106 of 1302




DOSWASHINGTONSUP03737
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 107 of 1302




DOSWASHINGTONSUP03738
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 108 of 1302




DOSWASHINGTONSUP03739
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 109 of 1302




DOSWASHINGTONSUP03740
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 110 of 1302




DOSWASHINGTONSUP03741
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 111 of 1302




DOSWASHINGTONSUP03742
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 112 of 1302




DOSWASHINGTONSUP03743
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 113 of 1302




DOSWASHINGTONSUP03744
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 114 of 1302




DOSWASHINGTONSUP03745
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 115 of 1302




DOSWASHINGTONSUP03746
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 116 of 1302




DOSWASHINGTONSUP03747
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 117 of 1302




DOSWASHINGTONSUP03748
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 118 of 1302




DOSWASHINGTONSUP03749
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 119 of 1302




DOSWASHINGTONSUP03750
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 120 of 1302




DOSWASHINGTONSUP03751
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 121 of 1302




DOSWASHINGTONSUP03752
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 122 of 1302




DOSWASHINGTONSUP03753
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 123 of 1302




DOSWASHINGTONSUP03754
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 124 of 1302




DOSWASHINGTONSUP03755
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 125 of 1302




DOSWASHINGTONSUP03756
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 126 of 1302




DOSWASHINGTONSUP03757
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 127 of 1302




DOSWASHINGTONSUP03758
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 128 of 1302




DOSWASHINGTONSUP03759
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 129 of 1302




DOSWASHINGTONSUP03760
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 130 of 1302




DOSWASHINGTONSUP03761
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 131 of 1302




DOSWASHINGTONSUP03762
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 132 of 1302




DOSWASHINGTONSUP03763
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 133 of 1302




DOSWASHINGTONSUP03764
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 134 of 1302




DOSWASHINGTONSUP03765
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 135 of 1302




DOSWASHINGTONSUP03766
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 136 of 1302




DOSWASHINGTONSUP03767
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 137 of 1302




DOSWASHINGTONSUP03768
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 138 of 1302




DOSWASHINGTONSUP03769
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 139 of 1302




DOSWASHINGTONSUP03770
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 140 of 1302




DOSWASHINGTONSUP03771
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 141 of 1302




DOSWASHINGTONSUP03772
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 142 of 1302




DOSWASHINGTONSUP03773
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 143 of 1302




DOSWASHINGTONSUP03774
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 144 of 1302




DOSWASHINGTONSUP03775
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 145 of 1302




DOSWASHINGTONSUP03776
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 146 of 1302




DOSWASHINGTONSUP03777
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 147 of 1302




DOSWASHINGTONSUP03778
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 148 of 1302




DOSWASHINGTONSUP03779
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 149 of 1302




DOSWASHINGTONSUP03780
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 150 of 1302




DOSWASHINGTONSUP03781
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 151 of 1302




DOSWASHINGTONSUP03782
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 152 of 1302




DOSWASHINGTONSUP03783
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 153 of 1302




DOSWASHINGTONSUP03784
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 154 of 1302




DOSWASHINGTONSUP03785
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 155 of 1302




DOSWASHINGTONSUP03786
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 156 of 1302




DOSWASHINGTONSUP03787
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 157 of 1302




DOSWASHINGTONSUP03788
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 158 of 1302




DOSWASHINGTONSUP03789
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 159 of 1302




DOSWASHINGTONSUP03790
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 160 of 1302




DOSWASHINGTONSUP03791
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 161 of 1302




DOSWASHINGTONSUP03792
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 162 of 1302




DOSWASHINGTONSUP03793
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 163 of 1302




DOSWASHINGTONSUP03794
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 164 of 1302




DOSWASHINGTONSUP03795
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 165 of 1302




DOSWASHINGTONSUP03796
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 166 of 1302




DOSWASHINGTONSUP03797
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 167 of 1302




DOSWASHINGTONSUP03798
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 168 of 1302




DOSWASHINGTONSUP03799
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 169 of 1302




DOSWASHINGTONSUP03800
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 170 of 1302




DOSWASHINGTONSUP03801
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 171 of 1302




DOSWASHINGTONSUP03802
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 172 of 1302




DOSWASHINGTONSUP03803
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 173 of 1302




DOSWASHINGTONSUP03804
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 174 of 1302




DOSWASHINGTONSUP03805
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 175 of 1302




DOSWASHINGTONSUP03806
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 176 of 1302




DOSWASHINGTONSUP03807
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 177 of 1302




DOSWASHINGTONSUP03808
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 178 of 1302




DOSWASHINGTONSUP03809
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 179 of 1302




DOSWASHINGTONSUP03810
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 180 of 1302




DOSWASHINGTONSUP03811
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 181 of 1302




DOSWASHINGTONSUP03812
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 182 of 1302




DOSWASHINGTONSUP03813
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 183 of 1302




DOSWASHINGTONSUP03814
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 184 of 1302




DOSWASHINGTONSUP03815
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 185 of 1302




DOSWASHINGTONSUP03816
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 186 of 1302




DOSWASHINGTONSUP03817
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 187 of 1302




DOSWASHINGTONSUP03818
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 188 of 1302




DOSWASHINGTONSUP03819
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 189 of 1302




DOSWASHINGTONSUP03820
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 190 of 1302




DOSWASHINGTONSUP03821
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 191 of 1302




DOSWASHINGTONSUP03822
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 192 of 1302




DOSWASHINGTONSUP03823
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 193 of 1302




DOSWASHINGTONSUP03824
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 194 of 1302




DOSWASHINGTONSUP03825
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 195 of 1302




DOSWASHINGTONSUP03826
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 196 of 1302




DOSWASHINGTONSUP03827
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 197 of 1302




DOSWASHINGTONSUP03828
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 198 of 1302




DOSWASHINGTONSUP03829
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 199 of 1302




DOSWASHINGTONSUP03830
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 200 of 1302




DOSWASHINGTONSUP03831
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 201 of 1302




DOSWASHINGTONSUP03832
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 202 of 1302




DOSWASHINGTONSUP03833
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 203 of 1302




DOSWASHINGTONSUP03834
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 204 of 1302




DOSWASHINGTONSUP03835
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 205 of 1302




DOSWASHINGTONSUP03836
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 206 of 1302




DOSWASHINGTONSUP03837
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 207 of 1302




DOSWASHINGTONSUP03838
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 208 of 1302




DOSWASHINGTONSUP03839
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 209 of 1302




DOSWASHINGTONSUP03840
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 210 of 1302




DOSWASHINGTONSUP03841
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 211 of 1302




DOSWASHINGTONSUP03842
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 212 of 1302




DOSWASHINGTONSUP03843
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 213 of 1302




DOSWASHINGTONSUP03844
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 214 of 1302




DOSWASHINGTONSUP03845
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 215 of 1302




DOSWASHINGTONSUP03846
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 216 of 1302




DOSWASHINGTONSUP03847
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 217 of 1302




DOSWASHINGTONSUP03848
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 218 of 1302




DOSWASHINGTONSUP03849
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 219 of 1302




DOSWASHINGTONSUP03850
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 220 of 1302




DOSWASHINGTONSUP03851
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 221 of 1302




DOSWASHINGTONSUP03852
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 222 of 1302




DOSWASHINGTONSUP03853
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 223 of 1302




DOSWASHINGTONSUP03854
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 224 of 1302




DOSWASHINGTONSUP03855
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 225 of 1302




DOSWASHINGTONSUP03856
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 226 of 1302




DOSWASHINGTONSUP03857
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 227 of 1302




DOSWASHINGTONSUP03858
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 228 of 1302




DOSWASHINGTONSUP03859
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 229 of 1302




DOSWASHINGTONSUP03860
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 230 of 1302




DOSWASHINGTONSUP03861
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 231 of 1302




DOSWASHINGTONSUP03862
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 232 of 1302




DOSWASHINGTONSUP03863
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 233 of 1302




DOSWASHINGTONSUP03864
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 234 of 1302




DOSWASHINGTONSUP03865
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 235 of 1302




DOSWASHINGTONSUP03866
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 236 of 1302




DOSWASHINGTONSUP03867
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 237 of 1302




DOSWASHINGTONSUP03868
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 238 of 1302




DOSWASHINGTONSUP03869
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 239 of 1302




DOSWASHINGTONSUP03870
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 240 of 1302




DOSWASHINGTONSUP03871
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 241 of 1302




DOSWASHINGTONSUP03872
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 242 of 1302




DOSWASHINGTONSUP03873
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 243 of 1302




DOSWASHINGTONSUP03874
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 244 of 1302




DOSWASHINGTONSUP03875
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 245 of 1302




DOSWASHINGTONSUP03876
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 246 of 1302




DOSWASHINGTONSUP03877
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 247 of 1302




DOSWASHINGTONSUP03878
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 248 of 1302




DOSWASHINGTONSUP03879
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 249 of 1302




DOSWASHINGTONSUP03880
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 250 of 1302




DOSWASHINGTONSUP03881
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 251 of 1302




DOSWASHINGTONSUP03882
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 252 of 1302




DOSWASHINGTONSUP03883
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 253 of 1302




DOSWASHINGTONSUP03884
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 254 of 1302




DOSWASHINGTONSUP03885
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 255 of 1302




DOSWASHINGTONSUP03886
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 256 of 1302




DOSWASHINGTONSUP03887
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 257 of 1302




DOSWASHINGTONSUP03888
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 258 of 1302




DOSWASHINGTONSUP03889
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 259 of 1302




DOSWASHINGTONSUP03890
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 260 of 1302




DOSWASHINGTONSUP03891
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 261 of 1302




DOSWASHINGTONSUP03892
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 262 of 1302




DOSWASHINGTONSUP03893
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 263 of 1302




DOSWASHINGTONSUP03894
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 264 of 1302




DOSWASHINGTONSUP03895
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 265 of 1302




DOSWASHINGTONSUP03896
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 266 of 1302




DOSWASHINGTONSUP03897
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 267 of 1302




DOSWASHINGTONSUP03898
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 268 of 1302




DOSWASHINGTONSUP03899
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 269 of 1302




DOSWASHINGTONSUP03900
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 270 of 1302




DOSWASHINGTONSUP03901
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 271 of 1302




DOSWASHINGTONSUP03902
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 272 of 1302




DOSWASHINGTONSUP03903
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 273 of 1302




DOSWASHINGTONSUP03904
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 274 of 1302




DOSWASHINGTONSUP03905
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 275 of 1302




DOSWASHINGTONSUP03906
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 276 of 1302




DOSWASHINGTONSUP03907
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 277 of 1302




DOSWASHINGTONSUP03908
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 278 of 1302




DOSWASHINGTONSUP03909
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 279 of 1302




DOSWASHINGTONSUP03910
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 280 of 1302




DOSWASHINGTONSUP03911
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 281 of 1302




DOSWASHINGTONSUP03912
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 282 of 1302




DOSWASHINGTONSUP03913
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 283 of 1302




DOSWASHINGTONSUP03914
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 284 of 1302




DOSWASHINGTONSUP03915
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 285 of 1302




DOSWASHINGTONSUP03916
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 286 of 1302




DOSWASHINGTONSUP03917
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 287 of 1302




DOSWASHINGTONSUP03918
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 288 of 1302




DOSWASHINGTONSUP03919
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 289 of 1302




DOSWASHINGTONSUP03920
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 290 of 1302




DOSWASHINGTONSUP03921
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 291 of 1302




DOSWASHINGTONSUP03922
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 292 of 1302




DOSWASHINGTONSUP03923
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 293 of 1302




DOSWASHINGTONSUP03924
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 294 of 1302




DOSWASHINGTONSUP03925
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 295 of 1302




DOSWASHINGTONSUP03926
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 296 of 1302




DOSWASHINGTONSUP03927
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 297 of 1302




DOSWASHINGTONSUP03928
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 298 of 1302




DOSWASHINGTONSUP03929
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 299 of 1302




DOSWASHINGTONSUP03930
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 300 of 1302




DOSWASHINGTONSUP03931
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 301 of 1302




DOSWASHINGTONSUP03932
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 302 of 1302




DOSWASHINGTONSUP03933
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 303 of 1302




DOSWASHINGTONSUP03934
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 304 of 1302




DOSWASHINGTONSUP03935
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 305 of 1302




DOSWASHINGTONSUP03936
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 306 of 1302




DOSWASHINGTONSUP03937
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 307 of 1302




DOSWASHINGTONSUP03938
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 308 of 1302




DOSWASHINGTONSUP03939
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 309 of 1302




DOSWASHINGTONSUP03940
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 310 of 1302




DOSWASHINGTONSUP03941
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 311 of 1302




DOSWASHINGTONSUP03942
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 312 of 1302




DOSWASHINGTONSUP03943
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 313 of 1302




DOSWASHINGTONSUP03944
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 314 of 1302




DOSWASHINGTONSUP03945
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 315 of 1302




DOSWASHINGTONSUP03946
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 316 of 1302




DOSWASHINGTONSUP03947
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 317 of 1302




DOSWASHINGTONSUP03948
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 318 of 1302




DOSWASHINGTONSUP03949
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 319 of 1302




DOSWASHINGTONSUP03950
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 320 of 1302




DOSWASHINGTONSUP03951
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 321 of 1302




DOSWASHINGTONSUP03952
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 322 of 1302




DOSWASHINGTONSUP03953
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 323 of 1302




DOSWASHINGTONSUP03954
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 324 of 1302




DOSWASHINGTONSUP03955
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 325 of 1302




DOSWASHINGTONSUP03956
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 326 of 1302




DOSWASHINGTONSUP03957
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 327 of 1302




DOSWASHINGTONSUP03958
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 328 of 1302




DOSWASHINGTONSUP03959
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 329 of 1302




DOSWASHINGTONSUP03960
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 330 of 1302




DOSWASHINGTONSUP03961
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 331 of 1302




DOSWASHINGTONSUP03962
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 332 of 1302




DOSWASHINGTONSUP03963
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 333 of 1302




DOSWASHINGTONSUP03964
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 334 of 1302




DOSWASHINGTONSUP03965
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 335 of 1302




DOSWASHINGTONSUP03966
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 336 of 1302




DOSWASHINGTONSUP03967
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 337 of 1302




DOSWASHINGTONSUP03968
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 338 of 1302




DOSWASHINGTONSUP03969
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 339 of 1302




DOSWASHINGTONSUP03970
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 340 of 1302




DOSWASHINGTONSUP03971
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 341 of 1302




DOSWASHINGTONSUP03972
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 342 of 1302




DOSWASHINGTONSUP03973
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 343 of 1302




DOSWASHINGTONSUP03974
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 344 of 1302




DOSWASHINGTONSUP03975
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 345 of 1302




DOSWASHINGTONSUP03976
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 346 of 1302




DOSWASHINGTONSUP03977
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 347 of 1302




DOSWASHINGTONSUP03978
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 348 of 1302




DOSWASHINGTONSUP03979
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 349 of 1302




DOSWASHINGTONSUP03980
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 350 of 1302




DOSWASHINGTONSUP03981
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 351 of 1302




DOSWASHINGTONSUP03982
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 352 of 1302




DOSWASHINGTONSUP03983
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 353 of 1302




DOSWASHINGTONSUP03984
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 354 of 1302




DOSWASHINGTONSUP03985
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 355 of 1302




DOSWASHINGTONSUP03986
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 356 of 1302




DOSWASHINGTONSUP03987
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 357 of 1302




DOSWASHINGTONSUP03988
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 358 of 1302




DOSWASHINGTONSUP03989
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 359 of 1302




DOSWASHINGTONSUP03990
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 360 of 1302




DOSWASHINGTONSUP03991
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 361 of 1302




DOSWASHINGTONSUP03992
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 362 of 1302




DOSWASHINGTONSUP03993
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 363 of 1302




DOSWASHINGTONSUP03994
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 364 of 1302




DOSWASHINGTONSUP03995
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 365 of 1302




DOSWASHINGTONSUP03996
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 366 of 1302




DOSWASHINGTONSUP03997
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 367 of 1302




DOSWASHINGTONSUP03998
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 368 of 1302




DOSWASHINGTONSUP03999
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 369 of 1302




DOSWASHINGTONSUP04000
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 370 of 1302




DOSWASHINGTONSUP04001
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 371 of 1302




DOSWASHINGTONSUP04002
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 372 of 1302




DOSWASHINGTONSUP04003
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 373 of 1302




DOSWASHINGTONSUP04004
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 374 of 1302




DOSWASHINGTONSUP04005
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 375 of 1302




DOSWASHINGTONSUP04006
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 376 of 1302




DOSWASHINGTONSUP04007
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 377 of 1302




DOSWASHINGTONSUP04008
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 378 of 1302




DOSWASHINGTONSUP04009
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 379 of 1302




DOSWASHINGTONSUP04010
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 380 of 1302




DOSWASHINGTONSUP04011
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 381 of 1302




DOSWASHINGTONSUP04012
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 382 of 1302




DOSWASHINGTONSUP04013
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 383 of 1302




DOSWASHINGTONSUP04014
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 384 of 1302




DOSWASHINGTONSUP04015
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 385 of 1302




DOSWASHINGTONSUP04016
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 386 of 1302




DOSWASHINGTONSUP04017
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 387 of 1302




DOSWASHINGTONSUP04018
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 388 of 1302




DOSWASHINGTONSUP04019
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 389 of 1302




DOSWASHINGTONSUP04020
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 390 of 1302




DOSWASHINGTONSUP04021
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 391 of 1302




DOSWASHINGTONSUP04022
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 392 of 1302




DOSWASHINGTONSUP04023
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 393 of 1302




DOSWASHINGTONSUP04024
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 394 of 1302




DOSWASHINGTONSUP04025
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 395 of 1302




DOSWASHINGTONSUP04026
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 396 of 1302




DOSWASHINGTONSUP04027
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 397 of 1302




DOSWASHINGTONSUP04028
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 398 of 1302




DOSWASHINGTONSUP04029
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 399 of 1302




DOSWASHINGTONSUP04030
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 400 of 1302




DOSWASHINGTONSUP04031
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 401 of 1302




DOSWASHINGTONSUP04032
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 402 of 1302




DOSWASHINGTONSUP04033
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 403 of 1302




DOSWASHINGTONSUP04034
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 404 of 1302




DOSWASHINGTONSUP04035
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 405 of 1302




DOSWASHINGTONSUP04036
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 406 of 1302




DOSWASHINGTONSUP04037
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 407 of 1302




DOSWASHINGTONSUP04038
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 408 of 1302




DOSWASHINGTONSUP04039
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 409 of 1302




DOSWASHINGTONSUP04040
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 410 of 1302




DOSWASHINGTONSUP04041
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 411 of 1302




DOSWASHINGTONSUP04042
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 412 of 1302




DOSWASHINGTONSUP04043
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 413 of 1302




DOSWASHINGTONSUP04044
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 414 of 1302




DOSWASHINGTONSUP04045
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 415 of 1302




DOSWASHINGTONSUP04046
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 416 of 1302




DOSWASHINGTONSUP04047
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 417 of 1302




DOSWASHINGTONSUP04048
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 418 of 1302




DOSWASHINGTONSUP04049
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 419 of 1302




DOSWASHINGTONSUP04050
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 420 of 1302




DOSWASHINGTONSUP04051
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 421 of 1302




DOSWASHINGTONSUP04052
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 422 of 1302




DOSWASHINGTONSUP04053
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 423 of 1302




DOSWASHINGTONSUP04054
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 424 of 1302




DOSWASHINGTONSUP04055
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 425 of 1302




DOSWASHINGTONSUP04056
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 426 of 1302




DOSWASHINGTONSUP04057
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 427 of 1302




DOSWASHINGTONSUP04058
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 428 of 1302




DOSWASHINGTONSUP04059
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 429 of 1302




DOSWASHINGTONSUP04060
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 430 of 1302




DOSWASHINGTONSUP04061
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 431 of 1302




DOSWASHINGTONSUP04062
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 432 of 1302




DOSWASHINGTONSUP04063
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 433 of 1302




DOSWASHINGTONSUP04064
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 434 of 1302




DOSWASHINGTONSUP04065
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 435 of 1302




DOSWASHINGTONSUP04066
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 436 of 1302




DOSWASHINGTONSUP04067
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 437 of 1302




DOSWASHINGTONSUP04068
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 438 of 1302




DOSWASHINGTONSUP04069
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 439 of 1302




DOSWASHINGTONSUP04070
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 440 of 1302




DOSWASHINGTONSUP04071
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 441 of 1302




DOSWASHINGTONSUP04072
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 442 of 1302




DOSWASHINGTONSUP04073
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 443 of 1302




DOSWASHINGTONSUP04074
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 444 of 1302




DOSWASHINGTONSUP04075
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 445 of 1302




DOSWASHINGTONSUP04076
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 446 of 1302




DOSWASHINGTONSUP04077
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 447 of 1302




DOSWASHINGTONSUP04078
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 448 of 1302




DOSWASHINGTONSUP04079
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 449 of 1302




DOSWASHINGTONSUP04080
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 450 of 1302




DOSWASHINGTONSUP04081
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 451 of 1302




DOSWASHINGTONSUP04082
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 452 of 1302




DOSWASHINGTONSUP04083
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 453 of 1302




DOSWASHINGTONSUP04084
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 454 of 1302




DOSWASHINGTONSUP04085
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 455 of 1302




DOSWASHINGTONSUP04086
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 456 of 1302




DOSWASHINGTONSUP04087
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 457 of 1302




DOSWASHINGTONSUP04088
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 458 of 1302




DOSWASHINGTONSUP04089
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 459 of 1302




DOSWASHINGTONSUP04090
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 460 of 1302




DOSWASHINGTONSUP04091
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 461 of 1302




DOSWASHINGTONSUP04092
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 462 of 1302




DOSWASHINGTONSUP04093
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 463 of 1302




DOSWASHINGTONSUP04094
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 464 of 1302




DOSWASHINGTONSUP04095
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 465 of 1302




DOSWASHINGTONSUP04096
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 466 of 1302




DOSWASHINGTONSUP04097
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 467 of 1302




DOSWASHINGTONSUP04098
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 468 of 1302




DOSWASHINGTONSUP04099
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 469 of 1302




DOSWASHINGTONSUP04100
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 470 of 1302




DOSWASHINGTONSUP04101
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 471 of 1302




DOSWASHINGTONSUP04102
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 472 of 1302




DOSWASHINGTONSUP04103
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 473 of 1302




DOSWASHINGTONSUP04104
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 474 of 1302




DOSWASHINGTONSUP04105
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 475 of 1302




DOSWASHINGTONSUP04106
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 476 of 1302




DOSWASHINGTONSUP04107
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 477 of 1302




DOSWASHINGTONSUP04108
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 478 of 1302




DOSWASHINGTONSUP04109
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 479 of 1302




DOSWASHINGTONSUP04110
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 480 of 1302




DOSWASHINGTONSUP04111
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 481 of 1302




DOSWASHINGTONSUP04112
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 482 of 1302




DOSWASHINGTONSUP04113
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 483 of 1302




DOSWASHINGTONSUP04114
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 484 of 1302




DOSWASHINGTONSUP04115
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 485 of 1302




DOSWASHINGTONSUP04116
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 486 of 1302




DOSWASHINGTONSUP04117
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 487 of 1302




DOSWASHINGTONSUP04118
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 488 of 1302




DOSWASHINGTONSUP04119
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 489 of 1302




DOSWASHINGTONSUP04120
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 490 of 1302




DOSWASHINGTONSUP04121
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 491 of 1302




DOSWASHINGTONSUP04122
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 492 of 1302




DOSWASHINGTONSUP04123
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 493 of 1302




DOSWASHINGTONSUP04124
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 494 of 1302




DOSWASHINGTONSUP04125
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 495 of 1302




DOSWASHINGTONSUP04126
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 496 of 1302




DOSWASHINGTONSUP04127
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 497 of 1302




DOSWASHINGTONSUP04128
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 498 of 1302




DOSWASHINGTONSUP04129
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 499 of 1302




DOSWASHINGTONSUP04130
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 500 of 1302




DOSWASHINGTONSUP04131
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 501 of 1302




DOSWASHINGTONSUP04132
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 502 of 1302




DOSWASHINGTONSUP04133
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 503 of 1302




DOSWASHINGTONSUP04134
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 504 of 1302




DOSWASHINGTONSUP04135
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 505 of 1302




DOSWASHINGTONSUP04136
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 506 of 1302




DOSWASHINGTONSUP04137
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 507 of 1302




DOSWASHINGTONSUP04138
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 508 of 1302




DOSWASHINGTONSUP04139
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 509 of 1302




DOSWASHINGTONSUP04140
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 510 of 1302




DOSWASHINGTONSUP04141
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 511 of 1302




DOSWASHINGTONSUP04142
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 512 of 1302




DOSWASHINGTONSUP04143
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 513 of 1302




DOSWASHINGTONSUP04144
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 514 of 1302




DOSWASHINGTONSUP04145
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 515 of 1302




DOSWASHINGTONSUP04146
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 516 of 1302




DOSWASHINGTONSUP04147
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 517 of 1302




DOSWASHINGTONSUP04148
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 518 of 1302




DOSWASHINGTONSUP04149
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 519 of 1302




DOSWASHINGTONSUP04150
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 520 of 1302




DOSWASHINGTONSUP04151
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 521 of 1302




DOSWASHINGTONSUP04152
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 522 of 1302




DOSWASHINGTONSUP04153
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 523 of 1302




DOSWASHINGTONSUP04154
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 524 of 1302




DOSWASHINGTONSUP04155
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 525 of 1302




DOSWASHINGTONSUP04156
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 526 of 1302




DOSWASHINGTONSUP04157
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 527 of 1302




DOSWASHINGTONSUP04158
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 528 of 1302




DOSWASHINGTONSUP04159
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 529 of 1302




DOSWASHINGTONSUP04160
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 530 of 1302




DOSWASHINGTONSUP04161
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 531 of 1302




DOSWASHINGTONSUP04162
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 532 of 1302




DOSWASHINGTONSUP04163
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 533 of 1302




DOSWASHINGTONSUP04164
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 534 of 1302




DOSWASHINGTONSUP04165
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 535 of 1302




DOSWASHINGTONSUP04166
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 536 of 1302




DOSWASHINGTONSUP04167
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 537 of 1302




DOSWASHINGTONSUP04168
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 538 of 1302




DOSWASHINGTONSUP04169
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 539 of 1302




DOSWASHINGTONSUP04170
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 540 of 1302




DOSWASHINGTONSUP04171
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 541 of 1302




DOSWASHINGTONSUP04172
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 542 of 1302




DOSWASHINGTONSUP04173
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 543 of 1302




DOSWASHINGTONSUP04174
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 544 of 1302




DOSWASHINGTONSUP04175
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 545 of 1302




DOSWASHINGTONSUP04176
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 546 of 1302




DOSWASHINGTONSUP04177
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 547 of 1302




DOSWASHINGTONSUP04178
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 548 of 1302




DOSWASHINGTONSUP04179
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 549 of 1302




DOSWASHINGTONSUP04180
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 550 of 1302




DOSWASHINGTONSUP04181
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 551 of 1302




DOSWASHINGTONSUP04182
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 552 of 1302




DOSWASHINGTONSUP04183
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 553 of 1302




DOSWASHINGTONSUP04184
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 554 of 1302




DOSWASHINGTONSUP04185
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 555 of 1302




DOSWASHINGTONSUP04186
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 556 of 1302




DOSWASHINGTONSUP04187
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 557 of 1302




DOSWASHINGTONSUP04188
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 558 of 1302




DOSWASHINGTONSUP04189
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 559 of 1302




DOSWASHINGTONSUP04190
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 560 of 1302




DOSWASHINGTONSUP04191
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 561 of 1302




DOSWASHINGTONSUP04192
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 562 of 1302




DOSWASHINGTONSUP04193
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 563 of 1302




DOSWASHINGTONSUP04194
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 564 of 1302




DOSWASHINGTONSUP04195
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 565 of 1302




DOSWASHINGTONSUP04196
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 566 of 1302




DOSWASHINGTONSUP04197
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 567 of 1302




DOSWASHINGTONSUP04198
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 568 of 1302




DOSWASHINGTONSUP04199
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 569 of 1302




DOSWASHINGTONSUP04200
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 570 of 1302




DOSWASHINGTONSUP04201
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 571 of 1302




DOSWASHINGTONSUP04202
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 572 of 1302




DOSWASHINGTONSUP04203
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 573 of 1302




DOSWASHINGTONSUP04204
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 574 of 1302




DOSWASHINGTONSUP04205
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 575 of 1302




DOSWASHINGTONSUP04206
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 576 of 1302




DOSWASHINGTONSUP04207
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 577 of 1302




DOSWASHINGTONSUP04208
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 578 of 1302




DOSWASHINGTONSUP04209
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 579 of 1302




DOSWASHINGTONSUP04210
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 580 of 1302




DOSWASHINGTONSUP04211
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 581 of 1302




DOSWASHINGTONSUP04212
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 582 of 1302




DOSWASHINGTONSUP04213
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 583 of 1302




DOSWASHINGTONSUP04214
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 584 of 1302




DOSWASHINGTONSUP04215
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 585 of 1302




DOSWASHINGTONSUP04216
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 586 of 1302




DOSWASHINGTONSUP04217
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 587 of 1302




DOSWASHINGTONSUP04218
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 588 of 1302




DOSWASHINGTONSUP04219
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 589 of 1302




DOSWASHINGTONSUP04220
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 590 of 1302




DOSWASHINGTONSUP04221
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 591 of 1302




DOSWASHINGTONSUP04222
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 592 of 1302




DOSWASHINGTONSUP04223
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 593 of 1302




DOSWASHINGTONSUP04224
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 594 of 1302




DOSWASHINGTONSUP04225
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 595 of 1302




DOSWASHINGTONSUP04226
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 596 of 1302




DOSWASHINGTONSUP04227
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 597 of 1302




DOSWASHINGTONSUP04228
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 598 of 1302




DOSWASHINGTONSUP04229
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 599 of 1302




DOSWASHINGTONSUP04230
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 600 of 1302




DOSWASHINGTONSUP04231
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 601 of 1302




DOSWASHINGTONSUP04232
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 602 of 1302




DOSWASHINGTONSUP04233
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 603 of 1302




DOSWASHINGTONSUP04234
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 604 of 1302




DOSWASHINGTONSUP04235
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 605 of 1302




DOSWASHINGTONSUP04236
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 606 of 1302




DOSWASHINGTONSUP04237
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 607 of 1302




DOSWASHINGTONSUP04238
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 608 of 1302




DOSWASHINGTONSUP04239
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 609 of 1302




DOSWASHINGTONSUP04240
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 610 of 1302




DOSWASHINGTONSUP04241
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 611 of 1302




DOSWASHINGTONSUP04242
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 612 of 1302




DOSWASHINGTONSUP04243
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 613 of 1302




DOSWASHINGTONSUP04244
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 614 of 1302




DOSWASHINGTONSUP04245
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 615 of 1302




DOSWASHINGTONSUP04246
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 616 of 1302




DOSWASHINGTONSUP04247
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 617 of 1302




DOSWASHINGTONSUP04248
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 618 of 1302




DOSWASHINGTONSUP04249
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 619 of 1302




DOSWASHINGTONSUP04250
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 620 of 1302




DOSWASHINGTONSUP04251
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 621 of 1302




DOSWASHINGTONSUP04252
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 622 of 1302




DOSWASHINGTONSUP04253
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 623 of 1302




DOSWASHINGTONSUP04254
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 624 of 1302




DOSWASHINGTONSUP04255
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 625 of 1302




DOSWASHINGTONSUP04256
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 626 of 1302




DOSWASHINGTONSUP04257
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 627 of 1302




DOSWASHINGTONSUP04258
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 628 of 1302




DOSWASHINGTONSUP04259
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 629 of 1302




DOSWASHINGTONSUP04260
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 630 of 1302




DOSWASHINGTONSUP04261
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 631 of 1302




DOSWASHINGTONSUP04262
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 632 of 1302




DOSWASHINGTONSUP04263
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 633 of 1302




DOSWASHINGTONSUP04264
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 634 of 1302




DOSWASHINGTONSUP04265
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 635 of 1302




DOSWASHINGTONSUP04266
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 636 of 1302




DOSWASHINGTONSUP04267
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 637 of 1302




DOSWASHINGTONSUP04268
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 638 of 1302




DOSWASHINGTONSUP04269
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 639 of 1302




DOSWASHINGTONSUP04270
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 640 of 1302




DOSWASHINGTONSUP04271
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 641 of 1302




DOSWASHINGTONSUP04272
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 642 of 1302




DOSWASHINGTONSUP04273
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 643 of 1302




DOSWASHINGTONSUP04274
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 644 of 1302




DOSWASHINGTONSUP04275
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 645 of 1302




DOSWASHINGTONSUP04276
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 646 of 1302




DOSWASHINGTONSUP04277
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 647 of 1302




DOSWASHINGTONSUP04278
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 648 of 1302




DOSWASHINGTONSUP04279
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 649 of 1302




DOSWASHINGTONSUP04280
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 650 of 1302




DOSWASHINGTONSUP04281
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 651 of 1302




DOSWASHINGTONSUP04282
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 652 of 1302




DOSWASHINGTONSUP04283
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 653 of 1302




DOSWASHINGTONSUP04284
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 654 of 1302




DOSWASHINGTONSUP04285
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 655 of 1302




DOSWASHINGTONSUP04286
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 656 of 1302




DOSWASHINGTONSUP04287
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 657 of 1302




DOSWASHINGTONSUP04288
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 658 of 1302




DOSWASHINGTONSUP04289
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 659 of 1302




DOSWASHINGTONSUP04290
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 660 of 1302




DOSWASHINGTONSUP04291
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 661 of 1302




DOSWASHINGTONSUP04292
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 662 of 1302




DOSWASHINGTONSUP04293
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 663 of 1302




DOSWASHINGTONSUP04294
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 664 of 1302




DOSWASHINGTONSUP04295
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 665 of 1302




DOSWASHINGTONSUP04296
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 666 of 1302




DOSWASHINGTONSUP04297
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 667 of 1302




DOSWASHINGTONSUP04298
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 668 of 1302




DOSWASHINGTONSUP04299
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 669 of 1302




DOSWASHINGTONSUP04300
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 670 of 1302




DOSWASHINGTONSUP04301
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 671 of 1302




DOSWASHINGTONSUP04302
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 672 of 1302




DOSWASHINGTONSUP04303
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 673 of 1302




DOSWASHINGTONSUP04304
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 674 of 1302




DOSWASHINGTONSUP04305
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 675 of 1302




DOSWASHINGTONSUP04306
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 676 of 1302




DOSWASHINGTONSUP04307
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 677 of 1302




DOSWASHINGTONSUP04308
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 678 of 1302




DOSWASHINGTONSUP04309
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 679 of 1302




DOSWASHINGTONSUP04310
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 680 of 1302




DOSWASHINGTONSUP04311
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 681 of 1302




DOSWASHINGTONSUP04312
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 682 of 1302




DOSWASHINGTONSUP04313
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 683 of 1302




DOSWASHINGTONSUP04314
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 684 of 1302




DOSWASHINGTONSUP04315
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 685 of 1302




DOSWASHINGTONSUP04316
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 686 of 1302




DOSWASHINGTONSUP04317
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 687 of 1302




DOSWASHINGTONSUP04318
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 688 of 1302




DOSWASHINGTONSUP04319
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 689 of 1302




DOSWASHINGTONSUP04320
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 690 of 1302




DOSWASHINGTONSUP04321
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 691 of 1302




DOSWASHINGTONSUP04322
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 692 of 1302




DOSWASHINGTONSUP04323
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 693 of 1302




DOSWASHINGTONSUP04324
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 694 of 1302




DOSWASHINGTONSUP04325
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 695 of 1302




DOSWASHINGTONSUP04326
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 696 of 1302




DOSWASHINGTONSUP04327
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 697 of 1302




DOSWASHINGTONSUP04328
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 698 of 1302




DOSWASHINGTONSUP04329
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 699 of 1302




DOSWASHINGTONSUP04330
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 700 of 1302




DOSWASHINGTONSUP04331
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 701 of 1302




DOSWASHINGTONSUP04332
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 702 of 1302




DOSWASHINGTONSUP04333
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 703 of 1302




DOSWASHINGTONSUP04334
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 704 of 1302




DOSWASHINGTONSUP04335
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 705 of 1302




DOSWASHINGTONSUP04336
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 706 of 1302




DOSWASHINGTONSUP04337
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 707 of 1302




DOSWASHINGTONSUP04338
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 708 of 1302




DOSWASHINGTONSUP04339
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 709 of 1302




DOSWASHINGTONSUP04340
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 710 of 1302




DOSWASHINGTONSUP04341
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 711 of 1302




DOSWASHINGTONSUP04342
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 712 of 1302




DOSWASHINGTONSUP04343
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 713 of 1302




DOSWASHINGTONSUP04344
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 714 of 1302




DOSWASHINGTONSUP04345
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 715 of 1302




DOSWASHINGTONSUP04346
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 716 of 1302




DOSWASHINGTONSUP04347
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 717 of 1302




DOSWASHINGTONSUP04348
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 718 of 1302




DOSWASHINGTONSUP04349
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 719 of 1302




DOSWASHINGTONSUP04350
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 720 of 1302




DOSWASHINGTONSUP04351
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 721 of 1302




DOSWASHINGTONSUP04352
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 722 of 1302




DOSWASHINGTONSUP04353
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 723 of 1302




DOSWASHINGTONSUP04354
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 724 of 1302




DOSWASHINGTONSUP04355
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 725 of 1302




DOSWASHINGTONSUP04356
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 726 of 1302




DOSWASHINGTONSUP04357
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 727 of 1302




DOSWASHINGTONSUP04358
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 728 of 1302




DOSWASHINGTONSUP04359
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 729 of 1302




DOSWASHINGTONSUP04360
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 730 of 1302




DOSWASHINGTONSUP04361
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 731 of 1302




DOSWASHINGTONSUP04362
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 732 of 1302




DOSWASHINGTONSUP04363
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 733 of 1302




DOSWASHINGTONSUP04364
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 734 of 1302




DOSWASHINGTONSUP04365
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 735 of 1302




DOSWASHINGTONSUP04366
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 736 of 1302




DOSWASHINGTONSUP04367
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 737 of 1302




DOSWASHINGTONSUP04368
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 738 of 1302




DOSWASHINGTONSUP04369
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 739 of 1302




DOSWASHINGTONSUP04370
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 740 of 1302




DOSWASHINGTONSUP04371
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 741 of 1302




DOSWASHINGTONSUP04372
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 742 of 1302




DOSWASHINGTONSUP04373
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 743 of 1302




DOSWASHINGTONSUP04374
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 744 of 1302




DOSWASHINGTONSUP04375
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 745 of 1302




DOSWASHINGTONSUP04376
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 746 of 1302




DOSWASHINGTONSUP04377
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 747 of 1302




DOSWASHINGTONSUP04378
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 748 of 1302




DOSWASHINGTONSUP04379
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 749 of 1302




DOSWASHINGTONSUP04380
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 750 of 1302




DOSWASHINGTONSUP04381
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 751 of 1302




DOSWASHINGTONSUP04382
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 752 of 1302




DOSWASHINGTONSUP04383
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 753 of 1302




DOSWASHINGTONSUP04384
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 754 of 1302




DOSWASHINGTONSUP04385
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 755 of 1302




DOSWASHINGTONSUP04386
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 756 of 1302




DOSWASHINGTONSUP04387
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 757 of 1302




DOSWASHINGTONSUP04388
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 758 of 1302




DOSWASHINGTONSUP04389
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 759 of 1302




DOSWASHINGTONSUP04390
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 760 of 1302




DOSWASHINGTONSUP04391
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 761 of 1302




DOSWASHINGTONSUP04392
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 762 of 1302




DOSWASHINGTONSUP04393
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 763 of 1302




DOSWASHINGTONSUP04394
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 764 of 1302




DOSWASHINGTONSUP04395
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 765 of 1302




DOSWASHINGTONSUP04396
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 766 of 1302




DOSWASHINGTONSUP04397
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 767 of 1302




DOSWASHINGTONSUP04398
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 768 of 1302




DOSWASHINGTONSUP04399
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 769 of 1302




DOSWASHINGTONSUP04400
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 770 of 1302




DOSWASHINGTONSUP04401
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 771 of 1302




DOSWASHINGTONSUP04402
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 772 of 1302




DOSWASHINGTONSUP04403
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 773 of 1302




DOSWASHINGTONSUP04404
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 774 of 1302




DOSWASHINGTONSUP04405
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 775 of 1302




DOSWASHINGTONSUP04406
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 776 of 1302




DOSWASHINGTONSUP04407
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 777 of 1302




DOSWASHINGTONSUP04408
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 778 of 1302




DOSWASHINGTONSUP04409
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 779 of 1302




DOSWASHINGTONSUP04410
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 780 of 1302




DOSWASHINGTONSUP04411
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 781 of 1302




DOSWASHINGTONSUP04412
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 782 of 1302




DOSWASHINGTONSUP04413
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 783 of 1302




DOSWASHINGTONSUP04414
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 784 of 1302




DOSWASHINGTONSUP04415
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 785 of 1302




DOSWASHINGTONSUP04416
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 786 of 1302




DOSWASHINGTONSUP04417
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 787 of 1302




DOSWASHINGTONSUP04418
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 788 of 1302




DOSWASHINGTONSUP04419
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 789 of 1302




DOSWASHINGTONSUP04420
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 790 of 1302




DOSWASHINGTONSUP04421
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 791 of 1302




DOSWASHINGTONSUP04422
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 792 of 1302




DOSWASHINGTONSUP04423
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 793 of 1302




DOSWASHINGTONSUP04424
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 794 of 1302




DOSWASHINGTONSUP04425
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 795 of 1302




DOSWASHINGTONSUP04426
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 796 of 1302




DOSWASHINGTONSUP04427
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 797 of 1302




DOSWASHINGTONSUP04428
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 798 of 1302




DOSWASHINGTONSUP04429
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 799 of 1302




DOSWASHINGTONSUP04430
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 800 of 1302




DOSWASHINGTONSUP04431
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 801 of 1302




DOSWASHINGTONSUP04432
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 802 of 1302




DOSWASHINGTONSUP04433
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 803 of 1302




DOSWASHINGTONSUP04434
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 804 of 1302




DOSWASHINGTONSUP04435
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 805 of 1302




DOSWASHINGTONSUP04436
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 806 of 1302




DOSWASHINGTONSUP04437
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 807 of 1302




DOSWASHINGTONSUP04438
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 808 of 1302




DOSWASHINGTONSUP04439
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 809 of 1302




DOSWASHINGTONSUP04440
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 810 of 1302




DOSWASHINGTONSUP04441
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 811 of 1302




DOSWASHINGTONSUP04442
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 812 of 1302




DOSWASHINGTONSUP04443
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 813 of 1302




DOSWASHINGTONSUP04444
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 814 of 1302




DOSWASHINGTONSUP04445
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 815 of 1302




DOSWASHINGTONSUP04446
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 816 of 1302




DOSWASHINGTONSUP04447
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 817 of 1302




DOSWASHINGTONSUP04448
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 818 of 1302




DOSWASHINGTONSUP04449
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 819 of 1302




DOSWASHINGTONSUP04450
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 820 of 1302




DOSWASHINGTONSUP04451
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 821 of 1302




DOSWASHINGTONSUP04452
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 822 of 1302




DOSWASHINGTONSUP04453
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 823 of 1302




DOSWASHINGTONSUP04454
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 824 of 1302




DOSWASHINGTONSUP04455
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 825 of 1302




DOSWASHINGTONSUP04456
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 826 of 1302




DOSWASHINGTONSUP04457
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 827 of 1302




DOSWASHINGTONSUP04458
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 828 of 1302




DOSWASHINGTONSUP04459
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 829 of 1302




DOSWASHINGTONSUP04460
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 830 of 1302




DOSWASHINGTONSUP04461
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 831 of 1302




DOSWASHINGTONSUP04462
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 832 of 1302




DOSWASHINGTONSUP04463
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 833 of 1302




DOSWASHINGTONSUP04464
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 834 of 1302




DOSWASHINGTONSUP04465
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 835 of 1302




DOSWASHINGTONSUP04466
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 836 of 1302




DOSWASHINGTONSUP04467
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 837 of 1302




DOSWASHINGTONSUP04468
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 838 of 1302




DOSWASHINGTONSUP04469
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 839 of 1302




DOSWASHINGTONSUP04470
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 840 of 1302




DOSWASHINGTONSUP04471
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 841 of 1302




DOSWASHINGTONSUP04472
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 842 of 1302




DOSWASHINGTONSUP04473
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 843 of 1302




DOSWASHINGTONSUP04474
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 844 of 1302




DOSWASHINGTONSUP04475
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 845 of 1302




DOSWASHINGTONSUP04476
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 846 of 1302




DOSWASHINGTONSUP04477
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 847 of 1302




DOSWASHINGTONSUP04478
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 848 of 1302




DOSWASHINGTONSUP04479
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 849 of 1302




DOSWASHINGTONSUP04480
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 850 of 1302




DOSWASHINGTONSUP04481
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 851 of 1302




DOSWASHINGTONSUP04482
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 852 of 1302




DOSWASHINGTONSUP04483
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 853 of 1302




DOSWASHINGTONSUP04484
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 854 of 1302




DOSWASHINGTONSUP04485
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 855 of 1302




DOSWASHINGTONSUP04486
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 856 of 1302




DOSWASHINGTONSUP04487
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 857 of 1302




DOSWASHINGTONSUP04488
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 858 of 1302




DOSWASHINGTONSUP04489
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 859 of 1302




DOSWASHINGTONSUP04490
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 860 of 1302




DOSWASHINGTONSUP04491
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 861 of 1302




DOSWASHINGTONSUP04492
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 862 of 1302




DOSWASHINGTONSUP04493
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 863 of 1302




DOSWASHINGTONSUP04494
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 864 of 1302




DOSWASHINGTONSUP04495
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 865 of 1302




DOSWASHINGTONSUP04496
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 866 of 1302




DOSWASHINGTONSUP04497
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 867 of 1302




DOSWASHINGTONSUP04498
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 868 of 1302




DOSWASHINGTONSUP04499
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 869 of 1302




DOSWASHINGTONSUP04500
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 870 of 1302




DOSWASHINGTONSUP04501
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 871 of 1302




DOSWASHINGTONSUP04502
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 872 of 1302




DOSWASHINGTONSUP04503
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 873 of 1302




DOSWASHINGTONSUP04504
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 874 of 1302




DOSWASHINGTONSUP04505
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 875 of 1302




DOSWASHINGTONSUP04506
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 876 of 1302




DOSWASHINGTONSUP04507
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 877 of 1302




DOSWASHINGTONSUP04508
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 878 of 1302




DOSWASHINGTONSUP04509
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 879 of 1302




DOSWASHINGTONSUP04510
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 880 of 1302




DOSWASHINGTONSUP04511
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 881 of 1302




DOSWASHINGTONSUP04512
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 882 of 1302




DOSWASHINGTONSUP04513
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 883 of 1302




DOSWASHINGTONSUP04514
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 884 of 1302




DOSWASHINGTONSUP04515
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 885 of 1302




DOSWASHINGTONSUP04516
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 886 of 1302




DOSWASHINGTONSUP04517
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 887 of 1302




DOSWASHINGTONSUP04518
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 888 of 1302




DOSWASHINGTONSUP04519
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 889 of 1302




DOSWASHINGTONSUP04520
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 890 of 1302




DOSWASHINGTONSUP04521
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 891 of 1302




DOSWASHINGTONSUP04522
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 892 of 1302




DOSWASHINGTONSUP04523
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 893 of 1302




DOSWASHINGTONSUP04524
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 894 of 1302




DOSWASHINGTONSUP04525
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 895 of 1302




DOSWASHINGTONSUP04526
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 896 of 1302




DOSWASHINGTONSUP04527
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 897 of 1302




DOSWASHINGTONSUP04528
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 898 of 1302




DOSWASHINGTONSUP04529
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 899 of 1302




DOSWASHINGTONSUP04530
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 900 of 1302




DOSWASHINGTONSUP04531
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 901 of 1302




DOSWASHINGTONSUP04532
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 902 of 1302




DOSWASHINGTONSUP04533
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 903 of 1302




DOSWASHINGTONSUP04534
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 904 of 1302




DOSWASHINGTONSUP04535
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 905 of 1302




DOSWASHINGTONSUP04536
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 906 of 1302




DOSWASHINGTONSUP04537
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 907 of 1302




DOSWASHINGTONSUP04538
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 908 of 1302




DOSWASHINGTONSUP04539
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 909 of 1302




DOSWASHINGTONSUP04540
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 910 of 1302




DOSWASHINGTONSUP04541
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 911 of 1302




DOSWASHINGTONSUP04542
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 912 of 1302




DOSWASHINGTONSUP04543
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 913 of 1302




DOSWASHINGTONSUP04544
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 914 of 1302




DOSWASHINGTONSUP04545
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 915 of 1302




DOSWASHINGTONSUP04546
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 916 of 1302




DOSWASHINGTONSUP04547
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 917 of 1302




DOSWASHINGTONSUP04548
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 918 of 1302




DOSWASHINGTONSUP04549
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 919 of 1302




DOSWASHINGTONSUP04550
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 920 of 1302




DOSWASHINGTONSUP04551
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 921 of 1302




DOSWASHINGTONSUP04552
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 922 of 1302




DOSWASHINGTONSUP04553
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 923 of 1302




DOSWASHINGTONSUP04554
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 924 of 1302




DOSWASHINGTONSUP04555
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 925 of 1302




DOSWASHINGTONSUP04556
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 926 of 1302




DOSWASHINGTONSUP04557
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 927 of 1302




DOSWASHINGTONSUP04558
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 928 of 1302




DOSWASHINGTONSUP04559
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 929 of 1302




DOSWASHINGTONSUP04560
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 930 of 1302




DOSWASHINGTONSUP04561
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 931 of 1302




DOSWASHINGTONSUP04562
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 932 of 1302




DOSWASHINGTONSUP04563
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 933 of 1302




DOSWASHINGTONSUP04564
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 934 of 1302




DOSWASHINGTONSUP04565
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 935 of 1302




DOSWASHINGTONSUP04566
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 936 of 1302




DOSWASHINGTONSUP04567
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 937 of 1302




DOSWASHINGTONSUP04568
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 938 of 1302




DOSWASHINGTONSUP04569
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 939 of 1302




DOSWASHINGTONSUP04570
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 940 of 1302




DOSWASHINGTONSUP04571
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 941 of 1302




DOSWASHINGTONSUP04572
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 942 of 1302




DOSWASHINGTONSUP04573
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 943 of 1302




DOSWASHINGTONSUP04574
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 944 of 1302




DOSWASHINGTONSUP04575
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 945 of 1302




DOSWASHINGTONSUP04576
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 946 of 1302




DOSWASHINGTONSUP04577
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 947 of 1302




DOSWASHINGTONSUP04578
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 948 of 1302




DOSWASHINGTONSUP04579
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 949 of 1302




DOSWASHINGTONSUP04580
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 950 of 1302




DOSWASHINGTONSUP04581
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 951 of 1302




DOSWASHINGTONSUP04582
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 952 of 1302




DOSWASHINGTONSUP04583
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 953 of 1302




DOSWASHINGTONSUP04584
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 954 of 1302




DOSWASHINGTONSUP04585
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 955 of 1302




DOSWASHINGTONSUP04586
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 956 of 1302




DOSWASHINGTONSUP04587
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 957 of 1302




DOSWASHINGTONSUP04588
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 958 of 1302




DOSWASHINGTONSUP04589
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 959 of 1302




DOSWASHINGTONSUP04590
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 960 of 1302




DOSWASHINGTONSUP04591
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 961 of 1302




DOSWASHINGTONSUP04592
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 962 of 1302




DOSWASHINGTONSUP04593
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 963 of 1302




DOSWASHINGTONSUP04594
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 964 of 1302




DOSWASHINGTONSUP04595
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 965 of 1302




DOSWASHINGTONSUP04596
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 966 of 1302




DOSWASHINGTONSUP04597
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 967 of 1302




DOSWASHINGTONSUP04598
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 968 of 1302




DOSWASHINGTONSUP04599
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 969 of 1302




DOSWASHINGTONSUP04600
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 970 of 1302




DOSWASHINGTONSUP04601
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 971 of 1302




DOSWASHINGTONSUP04602
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 972 of 1302




DOSWASHINGTONSUP04603
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 973 of 1302




DOSWASHINGTONSUP04604
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 974 of 1302




DOSWASHINGTONSUP04605
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 975 of 1302




DOSWASHINGTONSUP04606
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 976 of 1302




DOSWASHINGTONSUP04607
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 977 of 1302




DOSWASHINGTONSUP04608
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 978 of 1302




DOSWASHINGTONSUP04609
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 979 of 1302




DOSWASHINGTONSUP04610
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 980 of 1302




DOSWASHINGTONSUP04611
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 981 of 1302




DOSWASHINGTONSUP04612
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 982 of 1302




DOSWASHINGTONSUP04613
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 983 of 1302




DOSWASHINGTONSUP04614
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 984 of 1302




DOSWASHINGTONSUP04615
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 985 of 1302




DOSWASHINGTONSUP04616
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 986 of 1302




DOSWASHINGTONSUP04617
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 987 of 1302




DOSWASHINGTONSUP04618
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 988 of 1302




DOSWASHINGTONSUP04619
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 989 of 1302




DOSWASHINGTONSUP04620
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 990 of 1302




DOSWASHINGTONSUP04621
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 991 of 1302




DOSWASHINGTONSUP04622
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 992 of 1302




DOSWASHINGTONSUP04623
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 993 of 1302




DOSWASHINGTONSUP04624
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 994 of 1302




DOSWASHINGTONSUP04625
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 995 of 1302




DOSWASHINGTONSUP04626
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 996 of 1302




DOSWASHINGTONSUP04627
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 997 of 1302




DOSWASHINGTONSUP04628
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 998 of 1302




DOSWASHINGTONSUP04629
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 999 of 1302




DOSWASHINGTONSUP04630
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1000 of 1302




DOSWASHINGTONSUP04631
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1001 of 1302




DOSWASHINGTONSUP04632
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1002 of 1302




DOSWASHINGTONSUP04633
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1003 of 1302




DOSWASHINGTONSUP04634
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1004 of 1302




DOSWASHINGTONSUP04635
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1005 of 1302




DOSWASHINGTONSUP04636
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1006 of 1302




DOSWASHINGTONSUP04637
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1007 of 1302




DOSWASHINGTONSUP04638
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1008 of 1302




DOSWASHINGTONSUP04639
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1009 of 1302




DOSWASHINGTONSUP04640
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1010 of 1302




DOSWASHINGTONSUP04641
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1011 of 1302




DOSWASHINGTONSUP04642
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1012 of 1302




DOSWASHINGTONSUP04643
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1013 of 1302




DOSWASHINGTONSUP04644
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1014 of 1302




DOSWASHINGTONSUP04645
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1015 of 1302




DOSWASHINGTONSUP04646
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1016 of 1302




DOSWASHINGTONSUP04647
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1017 of 1302




DOSWASHINGTONSUP04648
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1018 of 1302




DOSWASHINGTONSUP04649
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1019 of 1302




DOSWASHINGTONSUP04650
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1020 of 1302




DOSWASHINGTONSUP04651
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1021 of 1302




DOSWASHINGTONSUP04652
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1022 of 1302




DOSWASHINGTONSUP04653
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1023 of 1302




DOSWASHINGTONSUP04654
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1024 of 1302




DOSWASHINGTONSUP04655
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1025 of 1302




DOSWASHINGTONSUP04656
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1026 of 1302




DOSWASHINGTONSUP04657
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1027 of 1302




DOSWASHINGTONSUP04658
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1028 of 1302




DOSWASHINGTONSUP04659
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1029 of 1302




DOSWASHINGTONSUP04660
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1030 of 1302




DOSWASHINGTONSUP04661
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1031 of 1302




DOSWASHINGTONSUP04662
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1032 of 1302




DOSWASHINGTONSUP04663
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1033 of 1302




DOSWASHINGTONSUP04664
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1034 of 1302




DOSWASHINGTONSUP04665
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1035 of 1302




DOSWASHINGTONSUP04666
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1036 of 1302




DOSWASHINGTONSUP04667
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1037 of 1302




DOSWASHINGTONSUP04668
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1038 of 1302




DOSWASHINGTONSUP04669
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1039 of 1302




DOSWASHINGTONSUP04670
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1040 of 1302




DOSWASHINGTONSUP04671
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1041 of 1302




DOSWASHINGTONSUP04672
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1042 of 1302




DOSWASHINGTONSUP04673
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1043 of 1302




DOSWASHINGTONSUP04674
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1044 of 1302




DOSWASHINGTONSUP04675
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1045 of 1302




DOSWASHINGTONSUP04676
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1046 of 1302




DOSWASHINGTONSUP04677
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1047 of 1302




DOSWASHINGTONSUP04678
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1048 of 1302




DOSWASHINGTONSUP04679
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1049 of 1302




DOSWASHINGTONSUP04680
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1050 of 1302




DOSWASHINGTONSUP04681
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1051 of 1302




DOSWASHINGTONSUP04682
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1052 of 1302




DOSWASHINGTONSUP04683
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1053 of 1302




DOSWASHINGTONSUP04684
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1054 of 1302




DOSWASHINGTONSUP04685
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1055 of 1302




DOSWASHINGTONSUP04686
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1056 of 1302




DOSWASHINGTONSUP04687
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1057 of 1302




DOSWASHINGTONSUP04688
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1058 of 1302




DOSWASHINGTONSUP04689
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1059 of 1302




DOSWASHINGTONSUP04690
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1060 of 1302




DOSWASHINGTONSUP04691
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1061 of 1302




DOSWASHINGTONSUP04692
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1062 of 1302




DOSWASHINGTONSUP04693
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1063 of 1302




DOSWASHINGTONSUP04694
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1064 of 1302




DOSWASHINGTONSUP04695
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1065 of 1302




DOSWASHINGTONSUP04696
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1066 of 1302




DOSWASHINGTONSUP04697
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1067 of 1302




DOSWASHINGTONSUP04698
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1068 of 1302




DOSWASHINGTONSUP04699
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1069 of 1302




DOSWASHINGTONSUP04700
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1070 of 1302




DOSWASHINGTONSUP04701
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1071 of 1302




DOSWASHINGTONSUP04702
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1072 of 1302




DOSWASHINGTONSUP04703
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1073 of 1302




DOSWASHINGTONSUP04704
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1074 of 1302




DOSWASHINGTONSUP04705
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1075 of 1302




DOSWASHINGTONSUP04706
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1076 of 1302




DOSWASHINGTONSUP04707
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1077 of 1302




DOSWASHINGTONSUP04708
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1078 of 1302




DOSWASHINGTONSUP04709
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1079 of 1302




DOSWASHINGTONSUP04710
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1080 of 1302




DOSWASHINGTONSUP04711
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1081 of 1302




DOSWASHINGTONSUP04712
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1082 of 1302




DOSWASHINGTONSUP04713
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1083 of 1302




DOSWASHINGTONSUP04714
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1084 of 1302




DOSWASHINGTONSUP04715
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1085 of 1302




DOSWASHINGTONSUP04716
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1086 of 1302




DOSWASHINGTONSUP04717
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1087 of 1302




DOSWASHINGTONSUP04718
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1088 of 1302




DOSWASHINGTONSUP04719
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1089 of 1302




DOSWASHINGTONSUP04720
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1090 of 1302




DOSWASHINGTONSUP04721
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1091 of 1302




DOSWASHINGTONSUP04722
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1092 of 1302




DOSWASHINGTONSUP04723
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1093 of 1302




DOSWASHINGTONSUP04724
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1094 of 1302




DOSWASHINGTONSUP04725
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1095 of 1302




DOSWASHINGTONSUP04726
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1096 of 1302




DOSWASHINGTONSUP04727
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1097 of 1302




DOSWASHINGTONSUP04728
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1098 of 1302




DOSWASHINGTONSUP04729
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1099 of 1302




DOSWASHINGTONSUP04730
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1100 of 1302




DOSWASHINGTONSUP04731
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1101 of 1302




DOSWASHINGTONSUP04732
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1102 of 1302




DOSWASHINGTONSUP04733
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1103 of 1302




DOSWASHINGTONSUP04734
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1104 of 1302




DOSWASHINGTONSUP04735
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1105 of 1302




DOSWASHINGTONSUP04736
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1106 of 1302




DOSWASHINGTONSUP04737
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1107 of 1302




DOSWASHINGTONSUP04738
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1108 of 1302




DOSWASHINGTONSUP04739
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1109 of 1302




DOSWASHINGTONSUP04740
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1110 of 1302




DOSWASHINGTONSUP04741
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1111 of 1302




DOSWASHINGTONSUP04742
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1112 of 1302




DOSWASHINGTONSUP04743
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1113 of 1302




DOSWASHINGTONSUP04744
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1114 of 1302




DOSWASHINGTONSUP04745
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1115 of 1302




DOSWASHINGTONSUP04746
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1116 of 1302




DOSWASHINGTONSUP04747
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1117 of 1302




DOSWASHINGTONSUP04748
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1118 of 1302




DOSWASHINGTONSUP04749
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1119 of 1302




DOSWASHINGTONSUP04750
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1120 of 1302




DOSWASHINGTONSUP04751
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1121 of 1302




DOSWASHINGTONSUP04752
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1122 of 1302




DOSWASHINGTONSUP04753
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1123 of 1302




DOSWASHINGTONSUP04754
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1124 of 1302




DOSWASHINGTONSUP04755
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1125 of 1302




DOSWASHINGTONSUP04756
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1126 of 1302




DOSWASHINGTONSUP04757
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1127 of 1302




DOSWASHINGTONSUP04758
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1128 of 1302




DOSWASHINGTONSUP04759
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1129 of 1302




DOSWASHINGTONSUP04760
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1130 of 1302




DOSWASHINGTONSUP04761
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1131 of 1302




DOSWASHINGTONSUP04762
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1132 of 1302




DOSWASHINGTONSUP04763
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1133 of 1302




DOSWASHINGTONSUP04764
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1134 of 1302




DOSWASHINGTONSUP04765
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1135 of 1302




DOSWASHINGTONSUP04766
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1136 of 1302




DOSWASHINGTONSUP04767
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1137 of 1302




DOSWASHINGTONSUP04768
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1138 of 1302




DOSWASHINGTONSUP04769
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1139 of 1302




DOSWASHINGTONSUP04770
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1140 of 1302




DOSWASHINGTONSUP04771
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1141 of 1302




DOSWASHINGTONSUP04772
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1142 of 1302




DOSWASHINGTONSUP04773
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1143 of 1302




DOSWASHINGTONSUP04774
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1144 of 1302




DOSWASHINGTONSUP04775
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1145 of 1302




DOSWASHINGTONSUP04776
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1146 of 1302




DOSWASHINGTONSUP04777
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1147 of 1302




DOSWASHINGTONSUP04778
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1148 of 1302




DOSWASHINGTONSUP04779
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1149 of 1302




DOSWASHINGTONSUP04780
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1150 of 1302




DOSWASHINGTONSUP04781
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1151 of 1302




DOSWASHINGTONSUP04782
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1152 of 1302




DOSWASHINGTONSUP04783
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1153 of 1302




DOSWASHINGTONSUP04784
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1154 of 1302




DOSWASHINGTONSUP04785
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1155 of 1302




DOSWASHINGTONSUP04786
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1156 of 1302




DOSWASHINGTONSUP04787
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1157 of 1302




DOSWASHINGTONSUP04788
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1158 of 1302




DOSWASHINGTONSUP04789
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1159 of 1302




DOSWASHINGTONSUP04790
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1160 of 1302




DOSWASHINGTONSUP04791
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1161 of 1302




DOSWASHINGTONSUP04792
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1162 of 1302




DOSWASHINGTONSUP04793
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1163 of 1302




DOSWASHINGTONSUP04794
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1164 of 1302




DOSWASHINGTONSUP04795
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1165 of 1302




DOSWASHINGTONSUP04796
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1166 of 1302




DOSWASHINGTONSUP04797
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1167 of 1302




DOSWASHINGTONSUP04798
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1168 of 1302




DOSWASHINGTONSUP04799
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1169 of 1302




DOSWASHINGTONSUP04800
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1170 of 1302




DOSWASHINGTONSUP04801
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1171 of 1302




DOSWASHINGTONSUP04802
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1172 of 1302




DOSWASHINGTONSUP04803
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1173 of 1302




DOSWASHINGTONSUP04804
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1174 of 1302




DOSWASHINGTONSUP04805
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1175 of 1302




DOSWASHINGTONSUP04806
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1176 of 1302




DOSWASHINGTONSUP04807
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1177 of 1302




DOSWASHINGTONSUP04808
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1178 of 1302




DOSWASHINGTONSUP04809
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1179 of 1302




DOSWASHINGTONSUP04810
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1180 of 1302




DOSWASHINGTONSUP04811
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1181 of 1302




DOSWASHINGTONSUP04812
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1182 of 1302




DOSWASHINGTONSUP04813
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1183 of 1302




DOSWASHINGTONSUP04814
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1184 of 1302




DOSWASHINGTONSUP04815
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1185 of 1302




DOSWASHINGTONSUP04816
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1186 of 1302




DOSWASHINGTONSUP04817
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1187 of 1302




DOSWASHINGTONSUP04818
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1188 of 1302




DOSWASHINGTONSUP04819
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1189 of 1302




DOSWASHINGTONSUP04820
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1190 of 1302




DOSWASHINGTONSUP04821
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1191 of 1302




DOSWASHINGTONSUP04822
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1192 of 1302




DOSWASHINGTONSUP04823
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1193 of 1302




DOSWASHINGTONSUP04824
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1194 of 1302




DOSWASHINGTONSUP04825
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1195 of 1302




DOSWASHINGTONSUP04826
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1196 of 1302




DOSWASHINGTONSUP04827
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1197 of 1302




DOSWASHINGTONSUP04828
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1198 of 1302




DOSWASHINGTONSUP04829
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1199 of 1302




DOSWASHINGTONSUP04830
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1200 of 1302




DOSWASHINGTONSUP04831
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1201 of 1302




DOSWASHINGTONSUP04832
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1202 of 1302




DOSWASHINGTONSUP04833
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1203 of 1302




DOSWASHINGTONSUP04834
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1204 of 1302




DOSWASHINGTONSUP04835
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1205 of 1302




DOSWASHINGTONSUP04836
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1206 of 1302




DOSWASHINGTONSUP04837
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1207 of 1302




DOSWASHINGTONSUP04838
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1208 of 1302




DOSWASHINGTONSUP04839
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1209 of 1302




DOSWASHINGTONSUP04840
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1210 of 1302




DOSWASHINGTONSUP04841
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1211 of 1302




DOSWASHINGTONSUP04842
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1212 of 1302




DOSWASHINGTONSUP04843
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1213 of 1302




DOSWASHINGTONSUP04844
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1214 of 1302




DOSWASHINGTONSUP04845
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1215 of 1302




DOSWASHINGTONSUP04846
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1216 of 1302




DOSWASHINGTONSUP04847
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1217 of 1302




DOSWASHINGTONSUP04848
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1218 of 1302




DOSWASHINGTONSUP04849
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1219 of 1302




DOSWASHINGTONSUP04850
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1220 of 1302




DOSWASHINGTONSUP04851
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1221 of 1302




DOSWASHINGTONSUP04852
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1222 of 1302




DOSWASHINGTONSUP04853
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1223 of 1302




DOSWASHINGTONSUP04854
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1224 of 1302




DOSWASHINGTONSUP04855
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1225 of 1302




DOSWASHINGTONSUP04856
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1226 of 1302




DOSWASHINGTONSUP04857
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1227 of 1302




DOSWASHINGTONSUP04858
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1228 of 1302




DOSWASHINGTONSUP04859
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1229 of 1302




DOSWASHINGTONSUP04860
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1230 of 1302




DOSWASHINGTONSUP04861
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1231 of 1302




DOSWASHINGTONSUP04862
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1232 of 1302




DOSWASHINGTONSUP04863
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1233 of 1302




DOSWASHINGTONSUP04864
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1234 of 1302




DOSWASHINGTONSUP04865
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1235 of 1302




DOSWASHINGTONSUP04866
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1236 of 1302




DOSWASHINGTONSUP04867
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1237 of 1302




DOSWASHINGTONSUP04868
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1238 of 1302




DOSWASHINGTONSUP04869
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1239 of 1302




DOSWASHINGTONSUP04870
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1240 of 1302




DOSWASHINGTONSUP04871
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1241 of 1302




DOSWASHINGTONSUP04872
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1242 of 1302




DOSWASHINGTONSUP04873
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1243 of 1302




DOSWASHINGTONSUP04874
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1244 of 1302




DOSWASHINGTONSUP04875
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1245 of 1302




DOSWASHINGTONSUP04876
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1246 of 1302




DOSWASHINGTONSUP04877
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1247 of 1302




DOSWASHINGTONSUP04878
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1248 of 1302




DOSWASHINGTONSUP04879
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1249 of 1302




DOSWASHINGTONSUP04880
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1250 of 1302




DOSWASHINGTONSUP04881
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1251 of 1302




DOSWASHINGTONSUP04882
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1252 of 1302




DOSWASHINGTONSUP04883
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1253 of 1302




DOSWASHINGTONSUP04884
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1254 of 1302




DOSWASHINGTONSUP04885
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1255 of 1302




DOSWASHINGTONSUP04886
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1256 of 1302




DOSWASHINGTONSUP04887
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1257 of 1302




DOSWASHINGTONSUP04888
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1258 of 1302




DOSWASHINGTONSUP04889
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1259 of 1302




DOSWASHINGTONSUP04890
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1260 of 1302




DOSWASHINGTONSUP04891
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1261 of 1302




DOSWASHINGTONSUP04892
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1262 of 1302




DOSWASHINGTONSUP04893
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1263 of 1302




DOSWASHINGTONSUP04894
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1264 of 1302




DOSWASHINGTONSUP04895
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1265 of 1302




DOSWASHINGTONSUP04896
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1266 of 1302




DOSWASHINGTONSUP04897
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1267 of 1302




DOSWASHINGTONSUP04898
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1268 of 1302




DOSWASHINGTONSUP04899
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1269 of 1302




DOSWASHINGTONSUP04900
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1270 of 1302




DOSWASHINGTONSUP04901
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1271 of 1302




DOSWASHINGTONSUP04902
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1272 of 1302




DOSWASHINGTONSUP04903
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1273 of 1302




DOSWASHINGTONSUP04904
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1274 of 1302




DOSWASHINGTONSUP04905
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1275 of 1302




DOSWASHINGTONSUP04906
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1276 of 1302




DOSWASHINGTONSUP04907
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1277 of 1302




DOSWASHINGTONSUP04908
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1278 of 1302




DOSWASHINGTONSUP04909
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1279 of 1302




DOSWASHINGTONSUP04910
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1280 of 1302




DOSWASHINGTONSUP04911
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1281 of 1302




DOSWASHINGTONSUP04912
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1282 of 1302




DOSWASHINGTONSUP04913
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1283 of 1302




DOSWASHINGTONSUP04914
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1284 of 1302




DOSWASHINGTONSUP04915
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1285 of 1302




DOSWASHINGTONSUP04916
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1286 of 1302




DOSWASHINGTONSUP04917
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1287 of 1302




DOSWASHINGTONSUP04918
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1288 of 1302




DOSWASHINGTONSUP04919
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1289 of 1302




DOSWASHINGTONSUP04920
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1290 of 1302




DOSWASHINGTONSUP04921
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1291 of 1302




DOSWASHINGTONSUP04922
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1292 of 1302




DOSWASHINGTONSUP04923
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1293 of 1302




DOSWASHINGTONSUP04924
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1294 of 1302




DOSWASHINGTONSUP04925
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1295 of 1302




DOSWASHINGTONSUP04926
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1296 of 1302




DOSWASHINGTONSUP04927
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1297 of 1302




DOSWASHINGTONSUP04928
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1298 of 1302




DOSWASHINGTONSUP04929
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1299 of 1302




DOSWASHINGTONSUP04930
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1300 of 1302




DOSWASHINGTONSUP04931
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1301 of 1302




DOSWASHINGTONSUP04932
   Case 2:20-cv-00111-RAJ Document 107-25 Filed 09/23/20 Page 1302 of 1302




DOSWASHINGTONSUP04933
